Citation Nr: 0434501	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  97-17 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to restoration of service connection for 
polymyositis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The appellant had active service from August 1982 to 
September 1992.

This appeal is from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO) that severed service connection for 
polymyositis.  It was remanded by the Board in August 1998.  
The development requested has been completed, and the case is 
ready for appellate review.

The Board denied restoration of service connection for 
polymyositis in a December 2002 rating decision.  The 
appellant appealed to the United States Court of Appeals for 
Veterans Claim (Court).  The Secretary moved to vacate the 
Board's decision, because VA had failed to provide the 
veteran certain notices required by law in conjunction with 
his claim to restore service connection for polymyositis.  In 
February 2003, the Court granted the Secretary's unopposed 
motion.

The vacatur afforded the veteran opportunity to submit 
additional evidence and for the Board to readjudicate the 
appeal.  This decision is responsive to the Court's order.  
Because the notice issue was the sole basis for the vacatur, 
that matter is addressed first in the following decision.


FINDINGS OF FACT

1.  VA provided notice to the veteran by letter of March 15, 
2004, the informed him of the information and evidence 
necessary to substantiate his claim and of the veteran's and 
VA's respective burdens to produce information and evidence.

2.  VA notified the veteran of its proposal to sever service 
connection for nonspecific polymyositis by letter of 
September 22, 1995, executed a rating action to sever service 
connection on March 18, 1996, notified him of the severance 
by letter of April 3, 1996, and severed service connection 
effective June 30, 1996.

3.  VA physicians examining the veteran in June 1995 and 
reviewing his service medical records and claims file in July 
1995, June 1999, and July 2001 have certified that the 
veteran has never had polymyositis and that based upon all of 
the accumulated evidence, the November 1992 diagnosis upon 
which the grant of service connection was based was clearly 
erroneous.


CONCLUSIONS OF LAW

1.  VA has discharged its obligation to provide the veteran 
notice of information and evidence necessary to substantiate 
his claim, of his and VA's relative burden to produce or 
obtain information or evidence, and to assist the veteran in 
obtaining evidence to prosecute his claim.  38 U.S.C.A. 
§§ 5102, 5103, 5103(A) (West 2002); 38 C.F.R. § 3.159 (2004).

2.  VA severed service connection for nonspecific 
polymyositis upon showing the initial grant of service 
connection was clearly and unmistakably erroneous and 
affording the veteran notices and timing the reduction in 
accordance with due process.  38 U.S.C.A. § 5112(b)(6) (West 
2002); 38 C.F.R. § 3.105(d) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

A.  Procedural Background

A March 1993 rating decision allowed service connection for 
polymyositis in response to the appellant's October 1992 
original application for VA disability compensation for 
arthritis and pain in multiple joints.  In April 1995 the 
appellant filed a claim for an increased disability rating 
for polymyositis.  The RO obtained reports of contemporaneous 
examinations and an expert medical opinion about the 
appellant's diagnosis.  In August 1995 the RO proposed 
severing service connection for polymyositis based on a 
change of diagnosis.  The RO determined that the original 
diagnosis of polymyositis was clearly and unmistakably 
erroneous, and therefore the grant of service connection for 
polymyositis was clearly and unmistakably erroneous.  The RO 
notified the appellant of the proposal in a letter of 
September 22, 1995.  In a rating decision of March 1996, the 
RO determined to severe service connection effective July 1, 
1996.  The RO notified the appellant of the rating action in 
a letter dated April 3, 1996.  The appellant initiated an 
appeal with a notice of disagreement (NOD) in May 1996 and 
responded to the RO's July 1996 statement of the case (SOC) 
with a substantive appeal in August 1996.

B.  Factual Background

Service medical records reveal that June 1982 reports of 
medical history and physical examination for entrance into 
the service were negative for any musculoskeletal complaints 
or diagnoses.  In July 1985 the appellant sought treatment 
for neck and low back pain reportedly starting after lifting 
heavy pallets; the complaint was assessed as muscle strain, 
which was treated with medication and physical therapy.  In 
August 1985 the appellant sought treatment for complaints of 
left shoulder pain of two month's duration, assessed as 
probable bursitis.  In May 1990, the appellant complained of 
bilateral shoulder pain since 1985; he was assessed as having 
acromioclavicular joint arthralgias, question of arthritis.  
When seen again in May 1990, reporting a problem raising his 
left arm after physical training, he reported having a 
shoulder problem for five years with stiff deltoid muscles 
off and on.  He had a good range of motion, and there was no 
swelling.  The assessment was alteration in comfort.  In June 
1992 he complained of knee pain for more than three weeks 
without any recent trauma.  He reported shoulder and knee 
pain for the past six years.  Examination showed a loss of 
range of motion, no deformity, and no problem with weight 
bearing.  The assessment was knee pain, tendinitis, 
hamstring, left leg.  In his medical history report for 
separation, the appellant reported positive history for 
swollen and painful joints, arthritis, rheumatism or bursitis 
and for trick or locked knee.  He reported pain in joints, 
shoulders, knees, and back for seven years.  He reported 
occasional pain in the left knee, and that it hurt with varus 
stress.  The physical examination report was negative for all 
complaints.

On VA examination in November 1992, the appellant complained 
of recurrent pains in both shoulders and elbows, and 
occasionally in hips and knees.  He said he was told he had 
arthritis.  Examination revealed no restriction of motion and 
no swollen or tender joints.  Diagnosis was deferred to 
rheumatology and orthopedic examiners.

The appellant told the examiner for systemic conditions that 
for several years his work included going in and out of large 
room freezers.  After a time the cold caused aches and pain 
initially in both shoulders, occasionally his elbows, and 
more recently his knees.  The shoulders had tender swelling 
and marked limitation of motion, making him unable to lift 
his arms above the horizontal.  He had no formal work-up in 
service and was told variously that he had bursitis, 
tendinitis, or arthritis.  Examination revealed both 
shoulders warm to the touch, very tender, with marked 
limitation of motion.  The shoulder muscle caps appeared 
atrophic.  The elbows and knees did not show abnormalities.  
There were no acute inflammatory problems and no deformities.  
A bone/joint x-ray scan of both shoulder joints, both elbow 
joints, both hands, bony pelvis, lumbosacral spine, both knee 
joints and both forefeet produced no evidence of significant 
bony or articular abnormality.  A nuclear scan of both hands, 
both elbows, both shoulders, and both knees revealed probable 
slight inflammatory changes within the articulations of 
several metacarpo-phalangeal and interphalangeal joints of 
the hands, bilaterally, and of both wrists, and a 
questionable slight finding in both knee joints.  Laboratory 
studies found CPK (creatine phosphokinase) was very high.  
The diagnosis was nonspecific polymyositis.  Additional 
orthopedic examination included the appellant's history and 
an essentially negative orthopedic examination except for 
extremely painful shoulder movement with crepitus and no 
passive limitation of motion.  The diagnosis was nonspecific 
polymyositis.

On VA examination in December 1993, the appellant reported 
essentially the same history as previously reported.  He 
reported worsening of his condition about four months ago.  
He complained of pain of the back, joints of the shoulders 
and knees, cramps in both hands and weakness of the 
shoulders.  Examination revealed well-developed back 
musculature without postural or fixed deformities.  Flexion 
of the back was 60 degrees, extension was 15 degrees, and 
lateral rotation was 30 degrees, bilaterally.  The 
lumbosacral area was tender.  Straight leg raising, Patrick 
and Lasegue tests were negative.  Strength was normal in 
proximal and distal muscles.  Deep tendon reflexes were +2 
bilaterally.  There was no evidence of radiculopathy.  There 
was hamstring shortening of 20 degrees.  The shoulders had 
mild tenderness to palpation, bilaterally.  The range of 
motion was flexion to 180 degrees, adduction to 30 degrees, 
pronation to 90 degrees, and supination to 90 degrees, 
bilaterally.  The diagnosis was paravertebral myositis.

VA outpatient records from November 1993 to September 1994 
show treatment for low back pain.  A November 1993 lumbar x-
ray showed straightening of the lumbar lordosis and scoliosis 
attributed to muscle spasm.  In December 1993 the appellant 
sought treatment for onset of acute low back pain while 
lifting on November 13, 1993.  Evaluation assessed low back 
pain secondary to mechanical muscle strain from lifting.  A 
September 1994 computed tomography (CT) study produced an 
impression of L4-5 central herniated nucleus pulposus (HNP) 
versus bulging disc.

On VA examination in June 1995, the appellant complained of 
low back pain associated with cramps and numbness of the 
legs, worse upon bending forward or sitting longer than 30 
minutes.  He also reported localized pain in both shoulders 
and denied pain in any other joints.  There was no swelling 
or deformity of the shoulders.  There was no tenderness to 
palpation around either shoulder joint.  There was no medial, 
lateral, anterior, or posterior instability of the shoulders.  
There was no crepitus of the shoulders.  Bilaterally, 
shoulder flexion and abduction was to 180 degrees; extension, 
internal and external rotation was to 90 degrees.  Range of 
motion of the lumbar spine was forward flexion to 70 degrees; 
backward extension to 27 degrees; left lateral flexion to 35 
degrees; right lateral flexion to 25 degrees, and rotation to 
30 degrees, bilaterally.  There was objective evidence of 
pain on motion on lumbar spine motion in all directions.  
There was muscle atrophy in the right calf.  There was 
diminished Achilles reflex bilaterally, indicating damage to 
the S1 nerve root.  Muscle strength of the legs was 5/5 
bilaterally.  Paralumbar muscles were tender bilaterally.  
There were no postural abnormalities or fixed deformities of 
the back.  On laboratory study, CPK level was within normal 
range.  The diagnoses were clinical bilateral S1 
radiculopathy; L4-L5 herniated nucleus pulposus by CT scan; 
no pathology of the shoulders found.

The examiner noted the prior diagnosis of unspecified 
polymyositis.  He commented there was no history of muscle 
swelling, hyperemia or redness with paralysis relieved with 
steroids, which made him opine that the diagnosis of 
polymyositis was incorrectly done.  Noting current normal 
CPK, the examiner concluded that the appellant definitely did 
not suffer from polymyositis.

In July 1995, the RO requested a rheumatology-physical 
medicine expert opinion from the chief of VA Compensation and 
Pension Service at the examining VA medical center to resolve 
whether the 1992 diagnosis of polymyositis was erroneous.  
The request further asked what the correct diagnosis would 
have been if polymyositis was an incorrect diagnosis in 1992, 
whether there had been an acute or a chronic disability, and 
whether a current negative examination indicated no disease 
or the remission of a disease.

Two medical experts provided a joint opinion in July 1995.  
They reviewed and summarized in the report the service and 
subsequent medical records.  They identified the events and 
findings they felt were medically significant to answering 
the questions presented.  They provided an analysis of the 
medical significance of the clinical and laboratory findings 
in each of the significant medical records.  They concluded 
that polymyositis was a misdiagnosis, and they explained why.  
They opined that paravertebral myositis is the correct 
diagnosis currently and that paravertebral myositis would 
have been the correct diagnosis in November 1992.

On VA psychiatric hospitalization in November and December 
1995, the veteran complained of multiple joint pain, which 
was assessed as chronic generalized arthralgias and myalgias.

In June 1999 medical report, a VA physician stated he had 
carefully reviewed the veteran's service medical records, VA 
claims file, and the Board's August 1998 remand.  The 
examiner noted the normal CPK level of June 1995 in contrast 
to the elevated CPK level in 1992.  The examiner also 
reviewed the listing of symptoms from the time in service to 
the present noted in the July 1995 medical opinion.  He 
corroborated the July 1995 opinion that the veteran's 
clinical and laboratory presentations over time were not 
consistent with the diagnosis of nonspecific polymyositis, 
and that the elevated CPK, though consistent with 
polymyositis, had numerous other explanations and that 
diagnosis on that basis in light of numerous contradictory 
indications was erroneous.  He opined that the November 1992 
diagnosis was clearly erroneous.  The examiner noted that the 
correct November 1992 diagnosis of paravertebral myositis did 
not develop until after service.

In October 2000, the RO received medical records and a 
December 1999 decision of an administrative law judge from 
the Social Security Administration.  The evidence noted 
confirmation of rotary scoliosis of the lumbar spine in 1996.  
The records are essentially uninformative regarding whether 
the veteran had polymyositis in service.

In July 2002, a VA physician again examined the veteran's 
entire service medical record and claims file, including the 
November 1992 examinations upon which the diagnosis of 
nonspecific polymyositis were based and all subsequent 
orthopedic and rheumatologic evaluations.  The examiner again 
reiterated that the November 1992 diagnosis was an error, and 
that the correct diagnosis at that time would have been 
paravertebral myositis.

VA outpatient records from December 1993 to July 2002 show 
recurrent complaints of back pain, occasional physical 
therapy, and diagnoses other than polymyositis.  This 
evidence is uninformative regarding the matter at issue.

II.  Analysis

A. 1.  Procedural: Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159,  3.326(a)) 
(2004). 

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas VA 
regulations are binding on the Board, 38 C.F.R. § 20.101(a) 
(2004), the Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claims at issue.

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§ 3.150(a) (2004).  The veteran's receipt of disability 
compensation was pursuant to his filing the application form 
required for that benefit.  No other form was necessary to 
prosecute an appeal from severance of service connection.

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him which 
information and evidence, if any, he must provide VA and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Charles v. Principi, 16 Vet. 
App. 370 (2002).  The action to sever the veteran's service 
connection for polymyositis predated enactment of the VCAA 
and consequently VA did not implement the notice procedure 
prior to adjudication of the severance.  The Secretary 
determined, as expressed in his motion for remand, that no 
documents of record prior to the Board's December 2002 
decision discharged the notice obligations mandated by the 
VCAA.  The Court ratified the Secretary's determination by 
virtue of its order granting the motion.  Consequently, 
discussion of whether the record prior to December 2002 
discharged VA's section 5103(a) duty to notify is moot.

VA notified the veteran by letter of March 15, 2004, of 
evidence and information necessary to prevent severance of 
service connection.  The letter provided numerous examples of 
types and categories of evidence that might be effective to 
prevent severance (or effect restoration) of polymyositis.  
The letter requested the veteran to "send us any medical 
reports you have," which discharged VA's duty to request 
evidence currently in the veteran's possession.  38 C.F.R. 
§ 3.159(b) (2004).  The letter identified the information or 
type of information necessary for the veteran to produce to 
enable VA to assist him to obtain other evidence, and the 
letter informed him of the types of evidence VA could and 
would attempt to obtain on his behalf.  The letter provided 
the notices to the veteran VA is required under the VCAA and 
its implementing regulations to provide.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004).

The late nature of the letter raises the question whether the 
veteran's claim was prejudiced by the receipt of section 
5103(a) notice long after the adjudication to which it 
related.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(section 5103(a) notice must precede the adjudication of the 
claim to which it pertains).  In this instance, VA has 
conducted extensive development of the evidence prior to the 
adjudication that severed service connection for 
polymyositis.  Much of the relevant evidence was generated by 
operation of the regulation governing severance of service 
connection independent of the VCAA, i.e., the performance of 
medical examinations and the solicitation of medical 
opinions.  Much of the evidence was of record and immutable 
by virtue of its historical nature.  VA had already obtained 
all evidence of which it had notice.  The veteran's failure 
to respond to the March 2004 notice is persuasive that it was 
not lack of this notice that constrained development of 
evidence in this case.  The RO gave the veteran ample time to 
respond had the benefit of the notice provoked any 
recollection or awareness of additional evidence from any 
source of which he could have informed VA and that VA could 
have assisted him to obtain.  A reasonable conclusion is that 
the veteran has suffered no prejudice in the timing of the 
notice.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2004).  The RO assembled the VA medical 
records of which it had notice.  The veteran submitted 
records from the Social Security Administration, obviating 
VA's duty to obtain the same records.  He provided no notice 
or authorization to obtain evidence from private sources.  VA 
has discharged its duty to assist the veteran to obtain 
documentary evidence to substantiate his claim.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  VA afforded the veteran a medical examination in 
June 1995, which was sufficient to the historical nature of 
the factual question at issue, any subsequent medical 
developments being irrelevant to the issue on appeal.  VA 
also obtained medical opinions in July 1995, June 1999, and 
July 2001 to clarify those points required by regulation to 
be "clearly" found.  See 38 C.F.R. § 3.105(d) (2004).  VA 
has discharged its duty to afford medical examination or 
obtain medical opinion when necessary to decide a claim.

VA must notify the veteran of a failure to obtain evidence 
from any source.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 
38 C.F.R. § 3.159(e) (2004).  No such failure arose in this 
case.

A. 2.  Procedural: Due Process in Severance of Service 
Connection

The law and regulation governing severance of service 
connection prescribes that the veteran be afforded certain 
notice of proposed severance and allowances of time and other 
due process before severance may take effect.  38 U.S.C.A. 
§ 5112(b)(6) (West 2002); 38 C.F.R. §§ 3.105(d), 3.500 
(2004).  Reference to a calendar and review of the notice 
letters furnished the veteran shows that he received due 
process in the severance.  There was no breach of due process 
that compels service connection for nonspecific polymyositis 
be restored.

B.  Substantive

To sever service connection, there must be found clear and 
unmistakable error in the award of service connection.  
38 C.F.R. § 3.105(d) (2004).  The Court has held that, "[i]n 
effect, [section] 3.105(d) places at least as high a burden 
of proof on the VA when it seeks to sever service connection 
as [section] 3.105(a) places upon an appellant seeking to 
have an unfavorable previous determination overturned."  
Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991); see also 
Graves v. Brown, 6 Vet. App. 166 (1994).  In Graves, the 
Court observed that "VA must meet the burden of proof and 
demonstrate that the granting of service connection was clear 
and unmistakable error; failure to do so is error as a matter 
of law."  Id. at 170.  "A clear and unmistakable error is 
the sort of error which, had it not been made, would have 
manifestly changed the outcome . . . [, an error that is] 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc).

A change in diagnosis may be accepted as 
a basis for severance action if the 
examining physician or physicians or 
other proper medical authority certifies 
that, in the light of all accumulated 
evidence, the diagnosis on which service 
connection was predicated is clearly 
erroneous.  This certification must be 
accompanied by a summary of the facts, 
findings, and reasons supporting the 
conclusion.

38 C.F.R. § 3.105(d) (2004).

Reports of examination and review of the medical records of 
December 1993, June 1995, July 1995, June 1999 and July 2002 
comprise the consensus of three different VA physicians.  
They all reach diagnoses on current examination other than 
nonspecific polymyositis.  Two state that the diagnosis of 
the November 1992 examination on which the award of service 
connection was based was clearly erroneous.  That opinion is 
supported with detailed discussion of the pathology of 
polymyositis as revealed in medical literature and the 
contrast between the presentation of that disorder and the 
clinical and laboratory presentation of the veteran, 
including at the time of the initial diagnosis.  The sole 
laboratory finding upon which, the reviewers opined, the 
diagnosis of polymyositis was based, is well explained by 
other things that do not require that diagnosis in the face 
of numerous contraindications.  This evidence is clear; it is 
unmistakable.  The reports satisfy the conditions of the 
regulation governing severance of service connection.  Id.

There is no other evidence supporting the original diagnosis.  
No clinical records other than the initial diagnosis indicate 
that the veteran had nonspecific polymyositis in service or 
at the time of its diagnosis.  Nothing in the record renders 
the consensus opinion of the several examining and reviewing 
physicians since November 1992 other than perfectly clear.  
In sum, the original award of service connection was based on 
a clearly erroneous diagnosis and the award was a clear and 
unmistakable error.  38 C.F.R. § 3.105(d) (2004).


ORDER

Restoration of service connection for nonspecific 
polymyositis is denied.



		
	MARJORIE A. AUER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



